DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Susan Hanley is now the Examiner for this application.
Claims 1-9, 11-14 and 17-21 are pending.
Election/Restrictions
Applicant’s election of Group II, claims 9-14, with traverse, in the response filed 8/28/2017 is acknowledged. The traversal was on the grounds that claims 9-14 depend from claim 1 and that if Allard could anticipate claims 9-14 then Allard would anticipate claims 1-8. Applicant asserted that claims 1-8 and 9-14 must necessarily form a single inventive concept. 
The restriction has been reconsidered. The instant application is a continuation of a PCT and is thus subject to restriction under U.S. practice. In the claim set filed 9/24/2015 (upon which the restriction was based), claim 9 depended from claim 1 and thus included all of the steps of claim 1. Therefore, under US practice, the inventions of claims 1 and 9 are not distinct and the claims are not restrictable.
Therefore, the restriction requirement between Groups I and II, mailed 7/6/2017, is withdrawn.
Claims 1-9, 11-14 and 17-21 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 11/6/2020 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections 
Claim  Objection
Claim 21 is objected to because the numerals in the chemical formula for disodium hydrogen phosphate should be as subscripts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "quick" in claim 13 is a relative term which renders the claim indefinite.  The term "quick" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11 and 12 depend from claim 9 and refer to “the protease”. Claim 9 recites “pepsin”. While pepsin is a protease, the limitation of “protease” is a genus that includes many proteases other than pepsin. Thus, the scope of claims 11 and 12 is greater than the scope of claim 9 which respect to this limitation.
Claim 12 also fails to further limit claim 9 because the function of the protease (pepsin) is to eliminate the telopeptide. Sano et al. (Adv. Drug Delivery (2003) 55: 1651-1677) teach the structure of atelocollagen.  Tropocollagen is formed by three chains in a triple helix flanked by telopeptides which do not form a helix. Enzymatic cleavage of the telopeptides leaves atelocollagen which consists of the triple helix section (section 2.1.1 and Figure 2).
Thus this function is inherent in the pepsin exposure step of claim 9. Thus, the scope of claim 12 I the same as claim 9. Hence claim 12 fails to further limit claim 9.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11, 12, 14, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfinbarger et al. (US 6916910) in view of Gagnieu et al. (US 20120040119), Liu (CN 1163268) and Sano et al. (Adv. Drug Delivery (2003) 55: 1651-1677).
Wolfinbarger teaches processes for the production of marine invertebrate type V telopeptides and atelopeptides for use in cosmetic, pharmacological, dental and cell culture  products (abstract).
In Example 5, Wolfinbarger teaches that cannon-ball jellyfish were dissected and cut into smaller pieces. In Example 11 (col. 16) Wolfinbarger also teaches that jellyfish can be homogenized with a grinder (e.g., pulverized) and added to citric acid with constant stirring to dissolve and disperse the citric acid ((step 1) of claims 1 and 9). The smaller pieces were placed in 1.0 M acetic acid (claims 4 and 19) to form a viscous solution (step 2) of claims 1 and 9). 1.0 M acetic acid is a specie that anticipates the claimed range of 0.01 to 2.0 M (claims 5 and 20).
The resultant viscous solution was then filtered through cheesecloth (step 4) of claims 1 and 9) and the collagen product was precipitated by the addition of sodium chloride (claim 9 step 5); claim 21). After washing with distilled water to remove salt crystals the product was the combined with 0.5 M citric acid to resolubilize the precipitated collagen (claim 9, step 6). This organic acid dispersion was then dialyzed against deionized water and then freeze-dried (claim 9, step 6). 
The atelopeptide can be obtained by solubilizing or dissolving the freeze-dried collagen preparation in dilute acid and digesting the materials with 4-10% by weight of pepsin, ficin, collagenase, trypsin or pronase at 4 degrees for 24 hours. The selection of pepsin from a small genus of five proteases is easily envisaged by the ordinary artisan (claim 9, step 7). The amount of 4-10% by weight of protease is a specie that anticipates the claimed range of 1-10% by weight (claim 11). The pepsin cleaves the telopeptide to leave the atelopeptide (claim 12). After 24 hours the digest may be dialyzed (e.g., diluted) and precipitated by sodium chloride and/or the diasylate can be freeze-dried (col. 9, line 63 to col. 10, line 4).
Wolfinbarger teaches that the collagen-derived products can be crosslinked to form a mat or sponge-like structures which can be used in a variety of applications to include delivery of pharmaceutical agents (col. 5, lines 22-30).
Wolfinbarger does not teach that the collagen in the acid solution is irradiated by gamma rays followed by stirring (step 3) of claims 1 and 9; claim 6) by a dose of 5 kGy to 200 kGy (claims 7 and step 3) of claim 9).
Gagnieu teaches crosslinked collagen products to include sponges, gels, films and tubes which combine elasticity and mechanical strength ([0001]). Gagnieu teaches the preparation of a sponge of cross-linked atelocollagen by forming an aqueous solution of acidic collagen followed by crosslinking ([0186]).
Liu teaches a method to crosslink acid-soluble collagen comprising the following steps:
Dissolve collagen extracted from a source in acetic acid solution at a concentration of 0.05 to 0.5 M and irradiate with a dose of 250 to 2500 ten thousand rad gamma rays (2.5 to 25 million rad gamma rays (25 to 250 kGy). After irradiation, NaCl is added to the collagen solution. The solution is allowed to stand for 10 to 20 hours and is then filtered. A dosage of 25 to 250 kGy is a specie that overlaps the claimed range of 5 kGy to 200 kGy (claim 7) where the end point of 25 kGy overlaps the claimed range of 25 kGy (step 3 of claim 9).
The method can be repeated with the precipitate by increasing the concentration of NaCl  and combining all of the thus obtained precipitates to obtain a gradient molecular weight collagen (page 2 of 4, steps 2 and 3; meeting the repeated steps of instant claim 8 except for dilution and freeze-drying). The method is also enumerated in claims 1-3 where the gradient molecular weight collagen is then dried.
Li teaches that the gamma-ray irradiation cleaves the collagen into smaller pieces and strengthens the covalent cross-linking between the triple helices (page 2/4, fifth full paragraph).
Sano teaches the structure of atelocollagen.  Tropocollagen is formed by three chains in a triple helix flanked by telopeptides which do not form a helix. Enzymatic cleavage of the telopeptides leaves atelocollagen which consists of the triple helix section (section 2.1.1 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crosslink collagen in the method of Wolfinbarger via gamma irradiation while the collagen is in the acid solution followed by stirring before the filtration step. The ordinary artisan would have been motivated to do so because Wolfinbarger teaches that collagen products have use as pharmaceuticals including sponges and Gagnieu teaches the preparation of a sponge of cross-linked atelocollagen. Hence, the ordinary artisan would reasonably see a need to crosslink collagen in the method of Wolfinbarger to provide a crosslinked atelocollagen sponge for pharmaceutical or cosmetic use. The ordinary artisan would have been motivated to stir the irradiated collagen to evenly disperse the mixture for filtration. The ordinary artisan would have had a reasonable expectation that one could crosslink collagen in an acidic solution followed by stirring because Liu teaches how to accomplish crosslinking by gamma irradiation and Wolfinbarger teaches that stirring results in dispersion. The ordinary artisan would have had a reasonable expectation that the resultant atelocollagen prepared by the method of Wolfinbarger as modified by Liu would be crosslinked because Sano teaches that atelocollagen consists of triple helix and Liu teaches that the triple helix is crosslinked by the gamma irradiation.
 Regarding the steps of claims 8 and 14, Wolfinbarger teaches that the purpose of his method is to provide for an essentially purified preparation of a collagen product . this is a repetition of the steps of Wolfinbarger in the latter part of Example 5 where in the dialysis option is interpreted as dilution which is followed by freeze-drying. It is obvious to repeat a successful step (MPEP 2144.04 B duplication of Parts where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claims 1-9, 11, 12, 14, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfinbarger et al. (US 6916910) in view of Gagnieu et al. (US 20120040119), Liu (CN 1163268) and Sano et al. (Adv. Drug Delivery (2003) 55: 1651-1677), as applied to claims 1, 4-9, 11, 12, 14, 19-23, in further view of Kato (US 4273705).
The disclosure by Wolfinbarger as modified by Gagnieu, Liu and Sano is discussed supra.
Modified Wolfinbarger does not teach that the washed collagen is pulverized, then freeze-dried and again pulverized (claims 2 and 17).
Kato teaches a method for preparing collagen filaments for use in medical treatments (abstract). The method comprises obtaining a solution of collagen and freeze-drying it to porous bodies which are then pulverized (col. 3, lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to freeze-dry the pulverized wash jellyfish of Wolfinbarger followed by additional pulverizing. The ordinary artisan would have been motivated to do so because freeze drying collagen forms porous bodies that can again be pulverized into a fine powder for processing. The ordinary artisan would have had a reasonable expectation that one could freeze-dry and then pulverize collagen because this is taught by Kato.
Regarding claims 3 and 18, it is noted that the limitations are drawn to various particle sizes from pulverization. Wolfinbarger further teaches that the collagen was sheared in a blender to achieve a "fine" powder (e.g., particle size; col. 14, end of Example 5). Wolfinbarger also teaches filtering (i.e., based on particle size; Example 11, col. 16). It would have been routine to optimize the particle size of the collagen in modified Wolfinbarger since Wolfinbarger obtains a fine powder and also filters the resulting composition. Where general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As each of the references indicate that the various proportions and amounts of the ingredients used in the claimed composition are result effective variables, it would have been customary for an artisan of ordinary skill to determine the optimal amount of the ingredient or relative ratio of each ingredient each one to the other in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the particle sizes, would have been obvious at the time the invention was made.
Claims 1, 4-9, 11, 12-14, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfinbarger et al. (US 6916910) in view of Gagnieu et al. (US 20120040119), Liu (CN 1163268) and Sano et al. (Adv. Drug Delivery (2003) 55: 1651-1677), as applied to claims 1, 4-9, 11, 12, 14, 19-23, in further view of Calejo et al. (J. Biomat. Sci. (2009) pages 1-15).
The disclosure by Wolfinbarger as modified by Gagnieu, Liu and Sano is discussed supra.
Modified Wolfinbarger does not teach the freeze-drying temperature of the collagen product (claim 13).
Calejo teaches an acid extraction method of collagen (abstract). Calejo successfully freeze-dries collagen at -80 degrees C (section 2.2). A temperature of -80 degrees C is a specie that anticipates the claimed range of -179 to -70 degrees C (claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to freeze-dry the collagen products produced by the method of modified Wolfinbarger at -80 degrees C. The ordinary artisan would have been motivated to do so and have a reasonable expectation of results because Calejo successfully accomplishes the freeze-drying of collagen at -80 degrees C.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 1163268 A) in view of Song et al. (Biomaterials (2006) 27: 2951-2961) and Wolfinbarger et al. (US 6916910).
Liu teaches a method of preparing an oral collagen form (abstract) via gamma-irradiation crosslinking acid-soluble collagen comprising the following steps:
Dissolve collagen extracted from a source in acetic acid solution at a concentration of 0.05 to 0.5 M and irradiate with a dose of 250 to 2500 ten thousand rad gamma rays (2.5 to 25 million rad gamma rays (25 to 250 kGy; claim 6). After irradiation, NaCl is added to the collagen solution. The solution is allowed to stand for 10 to 20 hours and is then filtered. A dosage of 25 to 250 kGy is a specie that overlaps the claimed range of 5 kGy to 200 kGy (claim 7) where the end point of 25 kGy overlaps the claimed range of 25 kGy (step 3 of claim 9).
The method can be repeated with the precipitate by increasing the concentration of NaCl  and combining all of the thus obtained precipitates to obtain a gradient molecular weight collagen (bridging paragraph between pages 1/4 and 2/4). The method is also enumerated in claims 1-3 where the gradient molecular weight collagen is then dried.
Liu teaches that the gamma-ray irradiation cleaves the collagen into smaller pieces and strengthens the covalent cross-linking between the triple helices (page 2/4, fifth full paragraph).
Therefore Liu teaches the limitations of claim1, in part, where collagen is extracted from an animal and is contacted with acetic acid (step 2) of claim 1) and claim 4) at a concentration of 0.05 to 0.5 mM which overlaps the claimed range of 0.01 M to 2.0 M (claim 5). The acidic solution containing collagen is irradiated with gamma rays (step 3) of claim 1), and claim 6) at 25 to 250 kGy which overlaps with the claimed range of  5 to 200 kGy (claim 7) and filtered and then dried (step 4 of claim 1).
In the preferred embodiment Liu teaches the use of purified pig skin collagen.
Liu does not teach that the source of collagen is jelly fish which are washed and pulverized (step 1) of claim 1) where after irradiation, the irradiated solution is stirred (step 3) of claim 1) or the dilution step followed by freeze-drying of claim 8.
Song teaches that the primary sources of industrial collagens are calf skin and bone. However, these sources carry a high risk of bovine spongiform encephalopathy or transmissible encephalopathy. Song also notes that safer collagen from non-bovine sources is necessary due to the drawbacks of using collagen of bovine origin. One alternative is porcine collagen. However, collagen from aquatic life is much safer (abstract, page 2952, first full paragraph, left column)
Song reports on the extraction of  collagen from jellyfish with acid to obtain an alternative and safer collagen. Jellyfish collagen was found to induce an immune response at least comparable to those caused by bovine collagen (abstract).
Jellyfish collagen was prepared by desalting jellyfish with cold distilled water and followed by lyophilization (section 2.2.1).
Following this step, the lyophilized jellyfish was cut into small pieces and suspended in 0.5 M acetic acid. Acid soluble proteins were extracted for three days. The extracted proteins were collected, filtered and dialyzed against phosphate buffer to result in a precipitate. The precipitated material was collected via centrifugation and then dissolved in acetic acid. After centrifugation, solid NaCl was added to the supernatant to a final concentration of 0.9 M. The 0.9 M NaCl-precipitated fraction (the acid-soluble collagen) was then dissolved in 0.5 M acetic acid, dialyzed against 0.2 M acetic acid and then lyophilized (section 2.2.2).
The disclosure by Wolfinbarger is discussed supra teaching grinding of collagen (e.g., pulverizing), that stirring results in a dispersion of products and dilution of the collagen product followed by freeze-drying (Example 5) supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ jellyfish as the collagen source in the method of Liu. The ordinary artisan would have been motivated to do so because Liu teaches that the collagen that he prepared is intended for oral administration and Song teaches that collagen from aquatic sources are safer than animal sources such as pig or bovine. The ordinary artisan would have had a reasonable expectation that on could employ jellyfish collagen in the method of Liu because Song teaches that it is equivalent to but safer than collagen from animal sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grind the jellyfish, stir the irradiated collagen and to dialyze and freeze-dry the irradiation collagen after repeating the process (e.g., steps 2 and 3 of Liu) of Liu modified by Song. The ordinary artisan would have been motivated to do so because Wolfinbarger teaches the preparation of jellyfish collagen where these steps result in the successful isolation of acid-soluble collagen. The ordinary artisan would have had a reasonable expectation that one could successfully grind the jellyfish, stir the irradiated collagen and to dialyze and freeze-dry the irradiation collagen after repeating the process (e.g., steps 2 and 3 of Liu) of Liu modified by Song because Wolfinbarger successfully accomplishes these steps in a method of isolating acid-soluble collagen.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 1163268 A) in view of Song et al. (Biomaterials (2006) 27: 2951-2961) and Wolfinbarger et al. (US 6916910), as applied to claims 1 and 4-8 above, in further view of Kato (US 4273705).
The disclosure by Liu modified by Song and Wolfinbarger is discussed supra.
Modified Liu does not teach that the washed collagen is pulverized, then freeze-dried and again pulverized (claim 2).
Kato teaches a method for preparing collagen filaments for use in medical treatments (abstract). The method comprises obtaining a solution of collagen and freeze-drying it to porous bodies which are then pulverized (col. 3, lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to freeze-dry the pulverized wash jellyfish of Liu followed by additional pulverizing. The ordinary artisan would have been motivated to do so because freeze drying collagen forms porous bodies that can again be pulverized into a fine powder for processing. The ordinary artisan would have had a reasonable expectation that one could freeze-dry and then pulverize collagen because this is taught by Kato.
Regarding claim 3, it is noted that the limitations are drawn to various particle sizes from pulverization. Wolfinbarger further teaches that the collagen was sheared in a blender to achieve a "fine" powder (e.g., particle size; col. 14, end of Example 5)/ Wolfinbarger also teaches filtering (i.e., based on particle size; Example 11, col. 16). It would have been routine to optimize the particle size of the collagen in modified Liu since Wolfinbarger obtains a fine powder and also filters the resulting composition. Where general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As each of the references indicate that the various proportions and amounts of the ingredients used in the claimed composition are result effective variables, it would have been customary for an artisan of ordinary skill to determine the optimal amount of the ingredient or relative ratio of each ingredient each one to the other in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the particle sizes, would have been obvious at the time the invention was made.
Response to Arguments
Applicant Arguments
Applicant that Wolfinbarger teaches a process for extracting collagen from a marine invertebrate and that ‘268 describe a process applied to already extracted collagen. Applicant asserts that the irradiation of ‘268 would be applied to the end of the Wofinbarger-Calejo method and not the middle of the method.
Applicant argues that even if the irradiation step of ‘268 were inserted into the middle of the Wolfinbarger method, the Examiner does not explain how advantages in a molecule size and cross-linking found in a post-extraction proves would be advantageous in the method of Wolfinbarger. Applicant further asserts that the Examiner does not explain why the radiation action in the ‘268 application would be located after a dipping step and before a filtering step. Applicant asserts impermissible hindsight.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive.
‘268 (Liu) does not teach a process applied to already extracted collagen. “Extracted” refers to obtaining collagen from the animal, see the preferred embodiment. The collagen is then added to the acid solution, irradiated while it is in the solution, filtered and dried, as presently claimed. The ordinary artisan would have been motivated to insert irradiation between solubilizing in the acid solution and filtering because Liu teaches that the process promotes crosslinking and Gagnieu teaches crosslinked collagen products to include sponges, gels, films and tubes which combine elasticity and mechanical strength ([0001]). Gagnieu teaches the preparation of a sponge of cross-linked atelocollagen by forming an aqueous solution of acidic collagen followed by crosslinking ([0186]). Thus, the strength promoted by cross-linking would be advantageous in the method of Wolfinbarger. Hence, the rejection is not based on impermissible hindsight reconstruction.
Applicant Argument
Applicant makes arguments in reference to Davidson in relation to Wolfinbarger and Calejo at pages 7-10.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive because the present rejections are not based on the disclosure by Calejo except to teach the temperature of freeze-drying for a collagen product.
Applicant Argument
 Applicant argues that  one of ordinary skill in the art would not be motivated to combine the irradiation of the ‘268 application with Wolfinbarger because collagen contains hydroxyproline and the collagen extracted from jellyfish of the present invention has relatively low hydroxyproline. Applicant points to Table 3 and Experimental Example 9 to assert that the although the content of hydroxyproline is increased more or less when directly irradiating jellyfish collagen compared to no irradiation (Table 3) it has a very low content compared to rat tail collagen.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive.
In response to applicant's argument that the collagen obtained by the claimed method results in a low hydroxyproline content, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant Argument
Applicant argues that the present invention irradiates collagen to isolate acid-soluble collagen without denaturation of collagen while the ‘268 application and Davidson have the technical feature of isolating collagen by cause changes in peptide structure of extracted collagen. 
Examiner Response
Applicant’s arguments have been considered but they are not persuasive.
Regarding applicant argument that the present invention isolated non-denatured collagen, the method of ‘268 provides the same order of steps, acid-solubilization followed by gamma-irradiation in the claimed dose followed by precipitation, filtering and drying. Thus, the ordinary artisan would reasonably expect that the prior art collagen to have the same characteristics as the inventive collagen. Applicant is invited to point out the disclosure in Liu that teaches that the product is denatured. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the collagen is not denatured) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant Argument
Applicant points to experimental evidence that the present invention results in a higher yield of acid collagen when compared to the control group and asserts that ‘268 is silent regarding yield. Applicant further asserts that the present method not only increases the yield but also does not use chemicals according to known methods which decreases production cost.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive.
In response to applicant's argument that the collagen obtained by the claimed method results in a higher yield with lower costs, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653